Citation Nr: 1734670	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-34 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a right knee disability, status post replacement, currently evaluated at 30 percent.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé.



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to October 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2017 Board video conference hearing.  Furthermore, the undersigned VLJ granted a motion to advance this appeal on the docket based on the Veteran becoming homeless, pursuant to 38 U.S.C.A. § 7017 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).  A transcript of this hearing has been associated with the claims file.  At that hearing, the Veteran submitted a medical opinion from a VA doctor and a waiver of RO consideration for evidence submitted at the hearing, and as such, the Board may consider that newly received evidence.  38 C.F.R. § 20.1304 (c) (2106).

The Board further notes that new medical evidence in the form of VA treatment records and a separate letter from a VA doctor have been received since the September 2013 statement of the case (SOC) for which the Veteran has not submitted a waiver of RO consideration and no supplemental SOC has been issued.  However, as it pertains to the issue of service connection for TDIU, the Board is granting in full the benefit sought and, as such, there is no prejudice to the Veteran for the Board considering this evidence.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial disability rating in excess of 30 percent for a right knee disability, status post replacement, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  From June 2, 2015, forward, the Veteran has had one disability rated at 60 percent or more.

2.  From October 29, 2012, forward, the Veteran has had a combined disability rating of 70 percent or more.

3.  The effects of the Veteran's service connected major depressive disorder with psychotic features and right knee disability prevented him from securing or maintaining substantially gainful employment when considering his education, special training, and employment history.



CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

TDIU Law and Analysis

The Veteran maintains that he is unable to secure or maintain substantially gainful employment due to the effects of his service connected disorders.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is currently service connected for major depressive disorder with psychotic features to include cannabis use disorder associated with right total knee replacement (70 percent), a right knee disability (30 percent), tinnitus (10 percent), mild left knee instability (10 percent), left knee arthroscopy (10 percent), residual scars of the left knee (0 percent) non-linear left knee scar (0 percent), and linear right knee scar (0 percent).  The Veteran had a combined rating of 70 percent from October 29, 2012, and currently has a combined rating of 90 percent from June 2, 2015.  Since the Veteran has eight service-connected disabilities with one rated at 70 percent and with a combined rating of more than 70 percent, the threshold requirements of TDIU are met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Turning to the next step, TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16 (a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also, Van Hoose, 4 Vet. App. at 363.

With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training.

A July 2000 VA consultation sheet notes that the Veteran resigned from a job as a machine operator in a factory in August 1999 because his right knee disability precluded him from continuously working on his feet.  It was further noted that the Veteran graduated from high school before joining the army.  The Veteran's longest held job was from 1985 to 1994 as a truck driver and from 1995 to 1999 as a machine operator in a factory.  The Veteran was referred to the Florida Division of Vocational Rehabilitation.

An August 2007 letter from a doctor at the Miami Veterans Affairs Medical Center (VAMC) notes that the Veteran was no longer able to work as a truck driver due to pain from a right knee disability that would require a total knee replacement.  It was further noted that the Veteran took multiple pain medications.

VA treatment records show that the Veteran had a total right knee replacement in August 2009.

The Veteran was afforded a VA knee examination in January 2013.  It was noted that the Veteran had a total right knee arthroplasty in August 2009 and arthroscopic lysis of adhesions in October 2010.  A decreased range of motion was noted.  It was further noted that the Veteran regularly uses braces, a cane, and a walker for his right knee disability.  Regarding the Veteran's ability to work, it was noted that his right knee disability results in difficulty with walking and prolonged standing, and that the Veteran cannot squat or bend.  It was noted that Veteran's last job was in 2008 as a truck driver.

The Veteran was afforded a VA mental disorders examination in August 2013.  Diagnoses of major depressive disorder and cannabis abuse disorder were noted.  It was noted that the symptoms between the diagnoses could be differentiated, noting that the Veteran is depressed most of the time with anhedonia and anergia.  It was noted that the Veteran's abuse of cannabis was "mostly for nausea and pain."  Occupational and social impairment with reduced reliability and productivity were noted, with a comment that periods of anergia and amotivation would affect work if the Veteran was still working.  The Veteran reported a post-service work history of cable installation and then truck driver, which he ceased in 2004 due to his knee condition.  The Veteran reported receiving Social Security disability.  Symptoms of depressed mood, chronic sleep impairment, and disturbances of motivation and mood were noted.

A March 2015 letter from a doctor at the Miami VAMC notes that the Veteran "has had progression of his knee pain over the past several years to the point he was no longer able to perform his job as a truck driver."  It was noted that in 2009, the Veteran had a total right knee replacement.  It was further noted that a March 2015 MRI revealed "multiple meniscal tears and degenerative changes with softening of his cartilage."  The author also noted that the Veteran is unable to exercise, and as such, cannot lose weight, and further noted that the Veteran suffers from hypertension, depression, diabetes, and obstructive sleep apnea.  However, the author did not comment on the affect these conditions had on the Veteran's employability.

The Veteran was afforded a VA mental disorders examination in August 2015.  Diagnoses of major depressive disorder with psychotic features and cannabis use disorder were noted, with the comment that it was not possible to differentiate the symptoms due to chronicity and progressiveness.  It was noted that the Veteran's mental diagnoses manifest occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  It was further noted that "since his last C&P evaluation in 2013 he has continued to have overt interpersonal impairment."  The Veteran's fiancé reported that he neglects basic needs such as showering and cleaning his apartment.  The Veteran reported paranoia and keeping guns and knives at home "for protection."  Symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, neglect of personal appearance and hygiene, were noted.   

The Veteran was afforded a VA knee examination in April 2016.  The Veteran reported flare-ups of pain from standing or walking too long, and occasionally a throbbing pain from sleeping.  A decreased range of motion was noted.  The Veteran reported constant use of braces, regular use of a cane, and occasional use of a walker.  A functional impact of limited walking and standing was noted.   

An August 2016 VA treatment record notes the Veteran reported an improved mood, but also auditory hallucinations.  

The Veteran testified at the May 2017 hearing that he does not have full range of motion in his right knee.  He Veteran stated that he cannot bend his knee more than 90 degrees and has pain on motion.  The Veteran further stated that his right knee "feels like it's going to give", and that "it buckles on [him]."  The Veteran further stated that his knee swells and that any exertion on it causes pain.  The Veteran then stated that he has episodes with his right knee where he has to stay in bed for more than a day.  The Veteran stated that he uses braces and stockings to support his knee.  The Veteran further testified that he has been out of work since 2008 and left his last job, being a truck driver, because of his knees and the pain killers he takes.  The Veteran also stated that he uses a walker all the time.  The Veteran stated that his knee has worsened since the January 2013 VA examination.  The Veteran stated he can't focus and has memory lapses.  The Veteran stated that if he sits too long it hurts his left hip.  The Veteran then stated that he doesn't trust anyone, avoids crowds, and gets panic attacks.  The Veteran mentioned that he keeps knives and guns at his house.  The Veteran's friend testified that he sits in the dark and urinates in jugs because it's hard for him to get up to the bathroom.  The Veteran stated that he can't cope with stress.

The Veteran submitted a May 2017 letter from a doctor at the Miami VAMC in which the Veteran's service-connected and non service-connected disabilities are listed as contributing to his unemployability.  It was specifically noted that the Veteran's prognosis for improvement regarding his mental health disability is guarded, citing his poor judgment regard the need for adherence to medication.

In weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in his prior field or in another profession or field due to the symptoms associated with his major depressive disorder and right knee disability.  

As noted, the Veteran's right knee disability is manifested by a decreased range of motion, difficulty with walking and prolonged standing, and an inability to squat or bend.  Furthermore, the Veteran consistently reports using a cane, braces, and a walker to assist ambulation.  The Board finds that the symptoms of this disorder is such that the Veteran is unlikely to secure or maintain substantially gainful employment in his prior field of truck driving or any other field requiring physical labor.

The Veteran's major depressive disorder is manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and neglect of personal appearance and hygiene.  The Board finds that the Veteran's mental health symptoms are of such severity that they would interfere with his ability to secure or maintain any substantially gainful employment involving physical or non-physical, sedentary labor.  

Upon resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is as likely as not unemployable due to his service-connected major depressive disorder and right knee disability.  As such, a grant of TDIU is warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

TDIU is granted, subject to the rules and regulations governing the award of monetary benefits.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased disability rating for a right knee disability.  See 38 C.F.R. § 19.9 (2016).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

The Veteran testified at the May 2017 hearing that his right knee has gotten worse since his last VA examination in January 2013.  The Board notes that the Veteran was last evaluated by VA for compensation purposes for total knee replacement, right knee, in April 2016.  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing, Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Furthermore, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) noted the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it does not appear that the April 2016 VA examiner performed both active and passive range of motion testing of the Veteran's right knee.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.  The April 2016 VA examination report does not provide all of the information specified by Correia, this claim must be remanded for a new VA examination to obtain the information necessary to properly adjudicate the claim.

For the above stated reasons, the Board finds that the Veteran should be afforded a new VA examination that is compliant with Correia and to determine the current nature and severity of his right knee disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records from December 2016 to the present.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step on above, schedule the Veteran for a VA knee examination to assess the manifestations and current severity of the Veteran's right knee disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. Such claims file review, as well as personal examination of the Veteran, should be specifically noted in the examination report.

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the right knee.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

3.  Review the examination report to ensure that it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


